Ames, J.
The evidence was not offered to contradict or vary the written contract, but to apply it to the subject matter, and to show what in fact were the monuments and boundaries described in the bond. What was required was to determine a straight line from the south corner of Chadwick’s shop “ to the shop of Joseph V. Kelley.” We are not to suppose that this line was intended to be so run as to cut off any portion of that shop; and both parties appear to have understood the question to be as to the position of the southeasterly corner of Kelley’s *154shop. The inquiry was, Where was the corner at the date of the bond ? The defendant’s offer was to prove that at that date the platform extending along the south side of Kelley’s shop was a part of the shop, built at the same time and used in connection with it, in the same manner as a porch, veranda, piazza or outside flight of stairs would have been. If so, the corner of the platform was the bound intended, and in that case the removal of the platform would not change the rights of the parties.

Exceptions sustained.